Title: To Benjamin Franklin from ——— Guichard, 25 July 1778
From: Guichard, ——, l’aîné
To: Franklin, Benjamin


Monsieur
a Marennes Le 25 Juillet 1778.
Je Pris La Liberté de Vous Ecrire Le 6. de ce mois pour vous prier de Vouloir Bien Me faire compter la somme de 720 l.t. duë a augustin Guichard Mon frere Embarqué En qualité d’officier sur un Bâtiment des Etats unis appellé Lexington, commendé Par M. Johnson, pour un an de Gage à Compter du 12. May 1777. au 12 may 1778. ainsy que Les deux Parties qui Luy Reviennent sur les Prises qu’ils onts faittes. Je vous observay, Monsieur, que Mon frere ayant Eté Pris et se Trouvant avoir Besoin D’argent a Eu Recours a moy, que luy en ayant fait Passer, Il me donne ordre De Retirer Les Gages et Parties de Prises dont s’agit. Je me Persuade, Monsieur, que vous voudrés Bien m’entendre a Cet Egard, et Rendre Justice a la demende que Je vous fais. Mon frere à servi avec assés de distingtion et d’aplausiment [applaudissement] les Etâts unis Pour en Esperer du Retour par le payement d’un L’Egitime dû.
Tout s’acorde a Rendre Justice a Mon frere, M. Wilk comis de feu M. Moris De Nantes agent du Congrés M’en a parlé dans les Meilleurs Termes, et M’assure qu’il Luy est dû ce qu’il Reclame. M. odeas fils subdelegué de pimbeuf me dit par sa Lettre du premier de ce mois qu’il L’a Parfaittement connu Lors qu’il y conduisit une prise du Capne. Johnson, nommée La Salle de Baltimore. Je pence, Monsieur, que vous daignerés Me Repondre et accorder ce que Je vous demande, D’autant mieux, que c’est pour adoucir Les Peines d’un Malheureux qui s’est Livré Tout Entier pour Le Bien du Congrés. Ce n’a eté Ny Libertinage ny L’apas du Gain qui L’a fait agir mais Bien Le désir de combatre pour une Cause Juste quoy qu’elle ne le Regardât Pas. Je suis avec Respect Monsieur Votre tres humble et Tres obeissant serviteur
Guichard AinéCommis aux Classes de La Marine
 
Notation: Guichard July 25 / 78
